  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHRISTOPHER LEWIS BARROW,              )
                                       )
       Plaintiff,                      )
                                       )           CIVIL ACTION NO.
       v.                              )            2:16cv634-MHT
                                       )                 (WO)
DETECTIVE TERRY MILES, in              )
his individual capacity,               )
                                       )
       Defendant.                      )

                                    OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit asserting claims of false

arrest, false imprisonment, and malicious prosecution.

This     lawsuit       is    now      before       the   court    on    the

recommendation of the United States Magistrate Judge

that plaintiff’s case be dismissed without prejudice

for failure to prosecute and comply with the orders of

the     court.          There       are     no     objections     to    the

recommendation.             After    an    independent     and   de     novo

review      of   the   record,      the    court    concludes    that   the

magistrate judge’s recommendation should be adopted.
An appropriate judgment will be entered.

DONE, this the 11th day of October, 2018.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
